Dismissed and Memorandum Opinion filed June 9, 2005








Dismissed and Memorandum Opinion filed June 9, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01107-CV
____________
 
JASON GREEN,
Appellant
 
V.
 
ZALETLE LATSON,
Appellee
 

 
On Appeal from the 247th District
Court
Harris County,
Texas
Trial Court Cause No.
03‑16220
 

 
M E M O R A N D U M  O
P I N I O N
This is an appeal from a judgment signed September 15,
2003.  The clerk=s record was filed on January 24,
2005.  There was no reporter=s record.  No brief was filed.
On April 21, 2005, this Court issued an order stating that
unless appellant submitted his brief, together with a motion reasonably
explaining why the brief was late, on or before May 6, 2005, the Court would
dismiss the appeal for want of prosecution. 
See Tex. R. App. P.
42.3(b).
Appellant filed no response.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed June 9, 2005.
Panel consists of Justices
Edelman, Seymore, and Guzman.